Appeals by defendant from three judgments of the Supreme Court, Kings County (Starkey, J.), all rendered January 9, 1981, convicting him of manslaughter in the first degree, attempted robbery in the second degree and robbery in the third degree, upon his pleas of guilty, and imposing sentences. 11 Judgments affirmed. H On these appeals defendant challenges the validity of his negotiated pleas of guilty under three indictments charging him, inter alia, with murder in the second degree, robbery in the second degree and attempted robbery in the second degree. Defendant admitted to his guilt to the robbery charges and offered a Serrano plea (People v Serrano, 15 NY2d 304, 310) to the murder charge in exchange, inter alia, for a promise of an indeterminate term of imprisonment of 5 to 15 years for the crime of manslaughter in the first degree. Defendant did not seek to withdraw his plea by motion to Criminal Term at any time prior to sentence, nor at any time within the two and a half years between sentence and perfection of his appeal. His attack on his pleas cannot be entertained by this court as a matter of law (People v Pellegrino, 60 NY2d 636), and nothing in the record would prompt this court to exercise its discretion in the interest of justice under the circumstances of this case. (See People v McKenzie, 88 AD2d 646.) 11 The judgments, accordingly, must be affirmed. Mollen, P. J., Mangano, O’Connor and Boyers, JJ., concur.